     Case 3:19-cv-02302-D Document 1 Filed 09/27/19                Page 1 of 7 PageID 1



                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF TEXAS
                               DALLAS DIVISION


EQUAL EMPLOYMENT OPPORTUNITY                         )
COMMISSION,                                          )
                                                     )      CIVIL ACTION NO.
                              Plaintiff,             )
                                                     )
                                                     )
                                          )                 JURY TRIAL DEMAND
                                          )
AMERICAN ADDICTION CENTERS, INC.          )
& AAC DALLAS OUTPATIENT                   )
CENTER, LLC d/b/a GREENHOUSE              )
OUTPATIENT CENTER                         )
                        Defendants.       )
__________________________________________)

                                    NATURE OF ACTION

       This is an action under Title VII of the Civil Rights Act of 1964, as amended, and Title I

of the Civil Rights Act of 1991, to correct unlawful employment practices on the basis of

pregnancy and to provide appropriate relief to Stefanie Armstrong. As alleged with greater

particularity below, the Commission alleges that Defendants, American Addiction Centers, Inc.

& AAC Dallas Outpatient Center, LLC d/b/a Greenhouse Outpatient Center violated Title VII by

terminating Stefanie Armstrong’s employment based on her sex, female, because of her

pregnancy and pregnancy-related condition.

                                JURISDICTION AND VENUE

       1.      Jurisdiction of this Court is invoked pursuant to 28 U.S.C. §451, 1331, 1337,

1343, 1345. This action is authorized and instituted pursuant to Section 706(1)(f) and (3) of the

Civil Rights Act of 1964, as amended, (“Title VII”), 42 U.S.C §2000e-5(f) (1) and (3), the

Pregnancy Discrimination Act, 42 U.S.C. § 2000e(k), and Section 102 of the Civil Rights Act of

1991, 42 U.S.C. § 1981A.


                                                1
     Case 3:19-cv-02302-D Document 1 Filed 09/27/19                  Page 2 of 7 PageID 2




       2.      The employment practices alleged to be unlawful were committed within the

jurisdiction of the United States District Court for the Northern District of Texas, Dallas

Division.

                                            PARTIES

       3.      Plaintiff, Equal Employment Opportunity Commission ( “Commission”), is an

agency of the United States of America charged with the administration, interpretation and

enforcement of Title VII of the Civil Rights Act of 1964, as amended, and the PDA, and is

expressly authorized to bring this action by Sections 706(f)(1) and (3) of Title VII, 42 U.S.C.

§2000e-5(f)(1) and (3), the PDA 42 U.S.C. §2000e(k), and Section 102 of the Civil Rights Act of

1991, 42 U.S.C. § 1981A.

       4.      At all relevant times, Defendant American Addiction Centers, Inc. (“AAC”) has

been a corporation continuously doing business in the state of Texas and the city of Dallas and has

continuously had at least 15 employees.

       5.      At all relevant times, Defendant AAC Dallas Outpatient Center, LLC d/b/a

Greenhouse Outpatient Center (“Greenhouse”) has continuously been doing business in state of

Texas and the city of Dallas and has continuously had at least 15 employees.

       6.      At all relevant times, Defendant American Addiction Centers, Inc. has continuously

been an employer engaged in an industry affecting commerce within the meaning of Sections

701(b), (g), and (h) of Title VII, 42 U.S.C. §§ 2000e(b), (g), and (h).

       7.      At all relevant times, Defendant AAC Dallas Outpatient Center, LLC d/b/a

Greenhouse Outpatient Center has continuously been an employer engaged in an industry affecting




                                                  2
     Case 3:19-cv-02302-D Document 1 Filed 09/27/19                   Page 3 of 7 PageID 3



commerce within the meaning of Sections 701(b), (g), and (h) of Title VII, 42 U.S.C. §§ 2000e(b),

(g), and (h).

                              ADMINISTRATIVE PROCEDURES

        7.      More than thirty days prior to the institution of this lawsuit, Stefanie Armstrong

filed a charge of discrimination with the Commission alleging violations of Title VII.

        8.      On June 3, 2019, the Commission issued to the Defendants a Letter of

Determination finding reasonable cause to believe that Title VII was violated and inviting the

Defendants to join with the Commission in informal methods of conciliation to endeavor to

eliminate the unlawful employment practices and provide appropriate relief.

        9.      The Commission engaged in communications with the Defendants to provide

Defendants the opportunity to remedy the discriminatory practices described in the Letter of

Determination.

        10.     The Commission was unable to secure from the Defendants a conciliation

agreement acceptable to the Commission.

        11.      On July 23, 2019, the Commission issued to Defendants a Notice of Failure of

Conciliation advising Defendants that the Commission was unable to secure from Defendants a

conciliation agreement acceptable to the Commission.

        12.     All conditions precedent to the institution of this lawsuit have been fulfilled.

                                   STATEMENT OF CLAIMS

        13.     Since at least 2016, the Defendants have engaged in unlawful employment

practices in violation of sections 701(k) and 703(a)(1) of Title VII, 42 U.S.C. §§ 2000e-(k) and

2000e-2(a)(1) by terminating Stefanie Armstrong’s employment based on her sex, female,

because of her pregnancy and pregnancy-related condition. Defendants’ unlawful employment




                                                  3
     Case 3:19-cv-02302-D Document 1 Filed 09/27/19                 Page 4 of 7 PageID 4



practices also include failing to treat Charging Party the same as other employees not affected by

pregnancy and other pregnancy-related conditions but similar in their ability or inability to work.

        14.     Stefanie Armstrong was hired by Defendant American Addiction Centers, Inc. on

October 26, 2015, as a Behavioral Health Technician at its subsidiary, Defendant AAC Dallas

Outpatient Center, LLC d/b/a Greenhouse Outpatient Center.

        15.     On or about February 1, 2016, Ms. Armstrong emailed Defendant Greenhouse’s

Human Resources Director, and asked how to submit a request for maternity leave under the

Family and Medical Leave Act. The HR Director informed Ms. Armstrong that she would not

be FMLA-eligible until October 26, 2016.

        16.     On or about April 30, 2016, Ms. Armstrong was granted a leave of absence from

May 1, 2016, to May 30, 2016, for childbirth.

        17.     Ms. Armstrong gave birth by emergency cesarean section on May 1, 2016. On or

about May 26, 2016, Ms. Armstrong emailed the HR Director and notified her that her physician

had told her that she needed an additional 30 days of leave to recover from the cesarean section.

        18.     On or about May 27, 2016, the HR Director emailed Ms. Armstrong and told her

that her position could not be held open past May 30, 2016, but that Ms. Armstrong could

reapply for employment when she was cleared to return to work.

        19.     Ms. Armstrong’s employment was terminated on May 30, 2016, because she was

not able to return to work after 30 days of leave.

        20.     Defendants failed to treat Ms. Armstrong the same as other employees who were

not affected by pregnancy and other pregnancy-related conditions, but who were similar in the

ability or inability to work.

        21.     The effect of the practices complained of in paragraphs 13-20 above has




                                                 4
     Case 3:19-cv-02302-D Document 1 Filed 09/27/19                 Page 5 of 7 PageID 5



been to deprive Stefanie Armstrong of equal employment opportunities and otherwise adversely

affect her status as an employee based on her sex, female, because of her pregnancy.

       22.     The unlawful employment practices complained of in paragraphs 13-20 above

were intentional.

       23.     The unlawful employment practices complained of in paragraphs 13-20 above

were done with malice or with reckless indifference to the federally protected rights of Stefanie

Armstrong.


                                     PRAYER FOR RELIEF

       Wherefore, the Commission respectfully requests that this Court:

       A.    Grant a permanent injunction enjoining Defendants, their officers, agents, servants,

employees, attorneys, and all persons in active concert or participation with them, from engaging

in any employment practice which discriminates on the basis of pregnancy.

       B.      Order the Defendants to institute and carry out policies, practices, and programs

which provide equal employment opportunities for pregnant women and which eradicate the

effects of their past and present unlawful employment practices.

       C.      Order the Defendants to make whole Stefanie Armstrong by providing

appropriate backpay with prejudgment interest, in amounts to be determined at trial, and other

affirmative relief necessary to eradicate the effects of their unlawful employment practices.

       D.      Order the Defendants to make whole Stefanie Armstrong by providing

compensation for past and future pecuniary losses resulting from the unlawful employment

practices described in paragraphs 13-20 above, including but not limited to medical expenses, in

amounts to be determined at trial.




                                                 5
      Case 3:19-cv-02302-D Document 1 Filed 09/27/19                Page 6 of 7 PageID 6



        E.     Order the Defendants to make whole Stefanie Armstrong by providing

compensation for past and future non-pecuniary losses resulting from the unlawful practices

complained of in paragraphs 13-20 above, including but not limited to humiliation, emotional

pain and suffering, stress, inconvenience, and loss of enjoyment of life, in amounts to be

determined at trial.

        F.     Order the Defendants to pay Stefanie Armstrong punitive damages for the

malicious and reckless conduct described in paragraphs 13-20 above, in amounts to be

determined at trial.

        G.     Grant such further relief as the Court deems necessary and proper in the public

interest.

        H.     Award the Commission its costs in this action.

                                      JURY TRIAL DEMAND

        The Commission requests a jury trial on all questions of fact raised by its complaint.


                                             Respectfully submitted,


                                              SHARON FAST GUSTAFSON
                                              General Counsel

                                              JAMES LEE
                                              Deputy General Counsel

                                              GWENDOLYN Y. REAMS
                                              Associate General Counsel

                                              ROBERT A. CANINO
                                              Regional Attorney
                                              Oklahoma State Bar No. 011782

                                              SUZANNE M. ANDERSON
                                              Supervisory Trial Attorney
                                              Texas State Bar No. 14009470



                                                 6
Case 3:19-cv-02302-D Document 1 Filed 09/27/19   Page 7 of 7 PageID 7




                               /s/ Meaghan L. Kuelbs
                               MEAGHAN L. KUELBS
                               Texas Bar No. 24105277

                               EQUAL EMPLOYMENT OPPORTUNITY
                               COMMISSION
                               Dallas District Office
                               207 Houston, 3rd Floor
                               Dallas, Texas 75202
                               (TEL) (214) 253-2746
                               (FAX) (214) 253-2749




                                 7
